Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in reference to the communication filed on 09 MAY 2022.  
Applicant elects group I, consisting of claims 1-16. 
Claims 1-16 pending and examined. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Advertisement search unit configured to…advertising position determination unit configured to…advertisement phrase creation unit configured to…” as first recited in claim 1 but repeated throughout the claim set. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Examiner notes that the terms first appear in claim 1, however, claims 2-16 further recite the terms in question and are rejected on the grounds of dependency on claim 1 and also in their own right.  
Claim limitation “Advertisement search unit configured to…advertising position determination unit configured to…advertisement phrase creation unit configured to…”” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Examiner finds no corresponding structure or software to execute the functions as claimed, and particularly relies on figure 1 and related text to highlight this deficiency. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.





Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As explained below, the claim(s) are directed to an abstract idea without significantly more. 

	
With respect to claims 1-16, the independent claim 1 is directed to, in part, to an advertisement item and indirect advertisement comprised of text matching the advertisement item, a searching for an indirect advertisement candidate matching the original news article and select an advertisement candidate list, an advertisement position determination unit to determine a paragraph of the original news article into which a selected advertisement is to be inserted, and a phrase creation unit to create a news article containing an advertisement by inserting the selected advertisement and creating/exposing the article. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). [xx] If a claim limitation, under its broadest reasonable interpretation, covers commercial and legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Providing a related direct/indirect advertisement is in and of itself, categorically an advertising activity. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – “advertisement database”, and displaying/searching a “webpage” to perform the claim steps. The database and use of a webpage are recited in the most nominal sense, (i.e., a database storing and retrieving data, and a webpage being displayed) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Examiner notes no further additional elements are present in claim 1. 
The independent claims are additionally directed to claim elements such as “advertisement database”, and displaying/searching a “webpage”. When considered individually, the database and webpage claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification – database appears to be recited not even in functional terms – i.e. the functionality of a database to store data is apparently inferred in the disclosure at [038/039]. Similarly, the disclosure regarding the webpage appears to infer a certain functionality or capability. These passages, as well as others, makes it clear that the invention is not directed to a technical improvement.    When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a database stores information, a webpage is ultimately displayed. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2-16 recite processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include commercial and legal interactions such as agreements in the form of contracts and marketing activities. While no additional elements are provided to support a finding of a practical application or significantly more, these claims do provide context in disclosing how the advertisements are subsequently chosen and created for display. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.









Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-5, 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Henkin et al (US 20110213655 A1, hereinafter Henkin). 

In reference to claim 1:
Henkin teaches; A system for creating a news article containing an indirect advertisement, the system comprising:
an advertisement database including an advertisement item and an indirect advertisement composed of text matching the advertisement item (at least [3figs 1-2b and related text] repository 126 communicates with advertisers 106, “In one embodiment, the Index (252) may be implemented as a data structure (such as, for example, an inverted index) which is configured or designed to index selected portions of the Related Repository (e.g., Related Content Corpus 230b), and facilitates/enables fast retrieval of desired and/or relevant related information, related videos, related ads, etc. (e.g., based on one or more different criteria such as, for example, tags, titles, topics, text (MCB), phrases, descriptions, metadata, etc.). In at least one embodiment, the index may be queried with the source page, and different element may be assigned different weights. For example if the phrase in the origin page appears in the title of the destination page, the relevancy score may be boosted.”);
an advertisement search unit configured to, when a text-type original news article to be exposed to a webpage is input, search the database for an indirect advertisement candidate matching the original news article and select an advertisement candidate list (at least [059-061, 0125, 0226-0250, fig 10 and related text] “The identified ad candidates may be ranked, and specific ads selected based on predetermined criteria. Once a desired ad has been selected, the Hybrid System may then generate web page modification instructions for use in generating contextual in-text KeyPhrase advertising for one or more selected KeyPhrases of the web page, and/or for use in generating one or more DOL layers (and various content associated therewith) which may be associated with one or more KeyPhrases of the source pages, and which may be displayed at the client system display.” “…FIG 10, the output 1070 of the Ad Matching component may include a plurality of potential ad candidates, each of which may be subsequently evaluated and scored for relevancy and markup/layout analysis. In at least one embodiment, each ad candidate may have associated there with their respective set of ad data…”);
an advertisement position determination unit configured to determine a paragraph of the original news article into which a selected advertisement is to be inserted (at least figs 2a, 2c, 4g, 7a, 7b and related text] “Layout 243 which, for example, may be operable for selecting the actual highlights, related content, related video and related ads. In at least one embodiment, the layout uses input from the ERV Engine 241 as well as relevancy score(s) for each (or selected) origin-target pairs in order, for example, to select the optimal highlights and information based on spatial arrangement and scores.”, at [9374-0385] paragraphs are extracted as part of the classification/scoring process, see also [0589-583]) ; and
an advertisement phrase creation unit configured to create a news article containing an advertisement by inserting the selected advertisement into the paragraph of the original news article and expose the created news article (see figs 1, 2a, 2c, 3a and related text] – client system displays the created article, see elements 1013, 1013, 1015 for display of content, example displays in figs 4g, 7a-9, etc.) 



In reference to claim 2:
Henkin further teaches wherein the advertisement search unit classifies a field of the input article and selects an advertisement candidate according to an advertisement policy on the basis of one or more criteria of a unit price, previous exposure statistics, and previous click statistics included in indirect advertisement items (at least [061, 0135] statistics for future uses, at [065] “In at least one embodiment, an estimation engine may be utilized which is operable to generate expected monetary value (EMV) information relating to estimates of Expected Monitory Values (EMVs) based on specified criteria. In one embodiment, the specified criteria may include click through rate (CTR) estimation information. In at least one embodiment, a relevance engine may be utilized which is operable to generate relevance information relating to relevance criteria between a specified page or document and at least one specified ad.” See also [0131-0147] “For example if a publisher wants to move traffic from one area of his site to another, he may assign a relatively higher value to the preferred channel.”) 

In reference to claim 3:
Henkin further teaches wherein the advertisement search unit selects a list of advertisement candidates using a deep learning model that maximizes a probability of P(x1, ..., XN) from a large corpus, as a language model that learns a large amount of text in advance (at least [0275, 094-0106, fig 3D and related text] ”In one embodiment, when performing a deep crawl, for example, more than 1000 pages of advertiser pages may be analyzed for hybrid contextual/relevancy analysis. As illustrated in the example embodiment of FIG. 3A, hybrid contextual/relevancy and markup analysis of the content of selected ad sources may include various different automated operations, such as, for example, operations 999-1008 of FIG. 3A].




In reference to claim 4
Henkin further teaches wherein the advertisement search unit is configured to:
perform field classification model learning for an article using “cross entropy (Correct Answer Field Vector | Article Text)” loss to perform post-learning (at least [0747-0753] cross entropy functionality); and
use a field value greater than or equal to a certain threshold among output field vectors as a recognition result during evaluation (at least [0747-0753, 0276, 0643] threshold for relevance obtained from modeling means). 

In reference to claim 5
Henkin further teaches: wherein when the selected advertisement is inserted into the paragraph of the original news article, the advertisement position determination unit predicts similarity between the advertisement and the previous paragraph of the original news article using a post-learning model (at least [0663] “According to specific embodiments, the Layout Engine (e.g., 1208) may include various types of functionality which, for example, may include, but are not limited to, one or more of the following features (or combination thereof): [0664] identifying and/or selecting highlights (e.g., keyphrase highlights) to be displayed; [0665] generating ad rankings; [0666] providing reaction operations;” at [0738-748] relatedness to a given document/article as it pertains to the content of the advertisement and the article, see also [0589-583]). 

In reference to claim 11
Henkin wherein the advertisement phrase creation unit creates an advertisement phrase to be inserted based on the previous paragraph of the original news article and the indirect advertisement composed of text on the basis of a deep learning language model (at least [0275, 094-0106, fig 3D and related text] ”In one embodiment, when performing a deep crawl, for example, more than 1000 pages of advertiser pages may be analyzed for hybrid contextual/relevancy analysis. As illustrated in the example embodiment of FIG. 3A, hybrid contextual/relevancy and markup analysis of the content of selected ad sources may include various different automated operations, such as, for example, operations 999-1008 of FIG. 3A] at [0663] “According to specific embodiments, the Layout Engine (e.g., 1208) may include various types of functionality which, for example, may include, but are not limited to, one or more of the following features (or combination thereof): [0664] identifying and/or selecting highlights (e.g., keyphrase highlights) to be displayed; [0665] generating ad rankings; [0666] providing reaction operations;” at [0738-748] relatedness to a given document/article as it pertains to the content of the advertisement and the article, see also [0589-583]).

Potentially Allowable Subject Matter
Claim 6 is believed to be free from the prior art in that a specific means of post learning equations as claimed that is not found in the prior art. Claims 7-10, 12-16 are found to be free of the prior art by virtue of their dependency on claim 6. 
Claim Objections
Claims 6-10, 12-16  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (i.e. inclusive of claim 5). 
Related Prior Art
Hull, Jonathan: “Incorporation of a Markov model of language syntax in a text recognition algorithm:” Available at: //efaidnbmnnnibpcajpcglclefindmkaj/http://jonathanjhull.com/plain_html_site/pubs/hull_sdair92b.pdf
US20020013851 to Crandall et al discloses a means of text recognition/matching. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622